Case 4:19-cv-13009-SDD-RSW ECF No. 18 filed 03/31/20         PageID.88    Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT FOR
               THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

  MICHELLE COLYER,

        Plaintiff,                               Case No. 2:19-cv-13009

  v.                                             Hon. Stephanie Dawkins Davis

  CONVERGENT OUTSOURCING,
  INC., a foreign corporation,

        Defendant.


  Jeremy M. Glapion (145972015 - NJ)        DOBBS & NEIDLE, P.C.
  THE GLAPION LAW FIRM, LLC                 Gregory R. Neidle (P59273)
  1704 Maxwell Drive                        Daniel J. Ammon (P50923)
  Wall, New Jersey 07719                    Attorneys for Defendant
  Tel: 732.455.9737                         30150 Telegraph Road, Suite 410
  Fax: 732.965.8006                         Bingham Farms, MI 48025
  jmg@glapionlaw.com                        Phone: (248) 723-9511
                                            Fax: (248) 723-9531


                        STIPULATION AND ORDER
                     EXTENDING SCHEDULING ORDER

        IT IS HEREBY STIPULATED AND AGREED by and between the

  parties, through their respective counsel, for the reason that the parties wish

  to extend dates because of the COVID-19 pandemic; that Defendant’s

  counsel’s office has effectively shut down with no staff on site; that there

  have been no prior extensions of the Scheduling Order; and that the
Case 4:19-cv-13009-SDD-RSW ECF No. 18 filed 03/31/20      PageID.89    Page 2 of 5




  following dates set forth in the January 13, 2020 Scheduling Order are

  extended as follows:



  WITNESS LIST: 7/1/2020

  WITNESS LIST & REPORTS (EXPERT) FILED BY:

  PLAINTIFF: 08/03/2020

  DEFENDANT: 09/03/2020

  DISCOVERY CUTOFF: 09/14/2020

  DISPOSITIVE MOTIONS due: 10/14/2020

  SETTLEMENT CONFERENCE: 12/2020

  FINAL PRETRIAL ORDER and Motions in Limine due: 01/05/2021

  FINAL PRETRIAL CONFERENCE RESET TO: 01/19/2021 at 2:30 pm

  JURY TRIAL RESET TO: 02/02/2021 at 9:00 a.m.

        All other provisions of the Scheduling Order remain in effect, unless

  and until changed by the Court.

  Stipulated and Agreed to by:

   /s/ Jeremy M. Glapion (with consent)
  Jeremy M. Glapion (145972015 - NJ)
  Attorney for Plaintiff
  THE GLAPION LAW FIRM, LLC
  1704 Maxwell Drive
  Wall, New Jersey 07719
  Tel: 732.455.9737
Case 4:19-cv-13009-SDD-RSW ECF No. 18 filed 03/31/20   PageID.90   Page 3 of 5




  /s/ Gregory R. Neidle
  Gregory R. Neidle (P59273)
  DOBBS & NEIDLE, P.C.
  Attorneys for Defendant
  30150 Telegraph Road, Suite 410
  Bingham Farms, MI 48025
  Phone: (248) 723-9511
  Email: gneidle@dobbsneidle.com
Case 4:19-cv-13009-SDD-RSW ECF No. 18 filed 03/31/20        PageID.91   Page 4 of 5




            IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

  MICHELLE COLYER,

        Plaintiff,                             Case No. 2:19-cv-13009

  v.                                           Hon. Stephanie Dawkins Davis

  CONVERGENT OUTSOURCING,
  INC., a foreign corporation,

        Defendant.


  Jeremy M. Glapion (145972015 - NJ)       DOBBS & NEIDLE, P.C.
  THE GLAPION LAW FIRM, LLC                Gregory R. Neidle (P59273)
  1704 Maxwell Drive                       Daniel J. Ammon (P50923)
  Wall, New Jersey 07719                   Attorneys for Defendant
  Tel: 732.455.9737                        30150 Telegraph Road, Suite 410
  Fax: 732.965.8006                        Bingham Farms, MI 48025
  jmg@glapionlaw.com                       Phone: (248) 723-9511
                                           Fax: (248) 723-9531


               ORDER EXTENDING SCHEDULING ORDER

        This matter comes before the Court by the stipulation of the parties,

  the Court otherwise having been advised by the stipulation of the parties, the

  Court orders that the following dates set forth in the January 13, 2020

  Scheduling Order are extended as follows:

  WITNESS LIST: 7/1/2020

  WITNESS LIST & REPORTS (EXPERT) FILED BY:
Case 4:19-cv-13009-SDD-RSW ECF No. 18 filed 03/31/20      PageID.92    Page 5 of 5




  PLAINTIFF: 08/03/2020

  DEFENDANT: 09/03/2020

  DISCOVERY CUTOFF: 09/14/2020

  DISPOSITIVE MOTIONS due: 10/14/2020

  SETTLEMENT CONFERENCE: 12/2020

  FINAL PRETRIAL ORDER and Motions in Limine due: 01/05/2021

  FINAL PRETRIAL CONFERENCE RESET TO: 01/19/2021 at 2:30 pm

  JURY TRIAL RESET TO: 02/02/2021 at 9:00 a.m.

        All other provisions of the Scheduling Order remain in effect, unless

  and until changed by the Court.

        IT IS SO ORDERED.

  Dated: March 31, 2020                       s/Stephanie Dawkins Davis
                                              Stephanie Dawkins Davis
                                              U. S. District Judge
